Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (2/8/2021) amended claims 1, 3, 8, 9, 11, 13, 18 and 19 and canceled claims 2, 4, 12 and 14. 
Applicant summary of interview conducted on 1/6/2021 is acknowledged. 
Amended claim 1 overcomes prior objection. 
An interview was conducted on 5/14/2021, subsequent to applicant formal filing of amendments on 2/8/2021.  Several communications occurred subsequent to this interview culminating in the granting of permission for an examiner amendment on 5/18/2021. See attached interview summary for details. 
Claims 1, 3, 5-11, 13 and 15-20 are currently pending.

Response to Arguments
Applicant’s Arguments/Remarks (2/8/2021), with respect to rejections of claims under 35 USC 101 and 35 USC 103 have been fully considered, and in conjunction with subsequently made claim amendments, are persuasive.  The prior rejections under 35 USC 101 and 103 have been withdrawn.  

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call from Attorney Jennifer Wilson, Reg. No. 62,604 on 5/18/2021 (see attached interview summary). 
Following is a listing of amendments made subsequent to the formal claim amendments submitted on 2/8/2021.   

1.	(Currently amended) A method for electronically transmitting data based on a physical gesture, comprising:
storing, in a memory of a mobile computing device, 
a plurality of gesture pairs, wherein each gesture pair is a structured data set including at least a physical gesture and specific data, associated with the physical gesture, for conveyance to another device, wherein the physical gesture is stored as one or more data points telegraphing three-dimensional movement, and
an authentication gesture for authenticating a user, wherein the authentication gesture is associated with particular movement data points;
measuring, by one or more motion capturing devices, three-dimensional movement and velocity of the one or more motion capturing devices;

using the captured first plurality of movement data points associated with the measured three-dimensional movement and velocity, executing, by a querying module of the mobile computing device, a query on the memory of the mobile computing device and identifying a specific gesture pair, from the plurality of gesture pairs stored in the memory, based on a correspondence between the captured first plurality of movement data points and the one or more data points of the physical gesture included in the specific gesture pair;
receiving, by an authentication module, of the mobile computing device, a second plurality of movement data points for authenticating the user;
determining, by the authentication module, of mobile computing device, whether the user is authenticated based on a correspondence between the received second plurality of movement data points and the particular movement data points associated with the authentication gesture stored in the memory;
based on movement direction of the one or more motion capturing devices, identifying, by the mobile computing device, at least one directional vector for the 
identifying, by the mobile computing device, an external computing device that is located at or near the directional vector with respect to the mobile computing device;
establishing, by a transmitting device of the mobile computing device, a communication channel with the external computing device; and
upon determining that the user is authenticated, electronically transmitting, by the transmitting device of the mobile computing device, a data signal superimposed with the specific data associated with the physical gesture included in the identified specific gesture pair to the external computing device using the established communication channel, wherein the specific data associated with the physical gesture includes transaction details for completing a transaction.
…
5.	(Currently amended) The method of claim 1, wherein 
the transaction details include credentials 
the transaction is a payment transaction, and
the external computing device is a point of sale device.
…
8.	(Currently amended) A method for electronically transmitting data based on a physical gesture, comprising:
storing, in a memory of a mobile computing device, 
a plurality of gesture data entries, wherein each gesture data entry is a structured data set including at least a gesture identifier and a specific data, associated with the gesture identifier, for conveyance to another device,
an authentication gesture for authenticating a user, wherein the authentication gesture is associated with particular movement data points;
storing, in a memory of a wearable computing device, a plurality of gesture pairs, wherein each gesture pair is a structured data set including at least a physical gesture and an associated gesture identifier, wherein the physical gesture is stored as one or more data points telegraphing three-dimensional movement;
measuring, by one or more motion capturing devices of the wearable computing device, three-dimensional movement and velocity of the one or more motion capturing devices;
based on the measured movement and velocity, capturing, by the one or more motion capturing devices of the wearable computing device, a first plurality of movement data points associated with the measured three-dimensional movement and velocity based on (i) movement direction and the velocity of the wearable computing device on an x-axis, on a y-axis, and on a z-axis, and (ii) rotational direction and the velocity of the one or more motion capturing devices, wherein the first plurality of movement data points include measurement of movement, rotation and velocity suitable for the identification of a gesture;
using the captured first plurality of movement data points associated with the measured three-dimensional movement and velocity, executing, by a querying module of the wearable computing device, a query on the memory of the wearable computing 
electronically transmitting, by a transmitting device of the wearable computing device, the associated gesture identifier included in the identified specific gesture pair to a receiving device of the mobile computing device using a first communication channel;
executing, by a querying module of the mobile computing device, a query on the memory of the mobile computing device to identify a specific gesture data entry where the gesture identifier included in the specific gesture data entry corresponds to the associated gesture identifier received from the wearable computing device;
receiving, by an authentication module, of the mobile computing device, a second plurality of movement data points for authenticating the user;
determining, by the authentication module, of mobile computing device, whether the user is authenticated based on a correspondence between the received second plurality of movement data points and the particular movement data points associated with the authentication gesture stored in the memory of the mobile computing device;
based on the movement direction of the one or more motion capturing devices, identifying, by the mobile computing device, at least one directional vector for the gesture that is based on the movement direction of the one or more motion capturing devices on an x-axis, on a y-axis, and on a z-axis;
identifying, by the mobile computing device, an external computing device that is located at or near the directional vector with respect to the mobile computing device;

upon determining that the user is authenticated, electronically transmitting, by the transmitting device of the mobile computing device, a data signal superimposed with the specific data associated with the gesture identifier included in the identified specific gesture data entry to the external computing device using the second communication channel, wherein the specific data associated with the gesture identifier includes transaction details for completing a transaction.
…
The method of claim 8, wherein
the transaction details include credentials 
the transaction is a payment transaction, and
the external computing device is a point of sale device.

11.	(Currently amended) A system for electronically transmitting data based on a physical gesture, comprising:
a memory, of a mobile computing device, configured to store 
a plurality of gesture pairs, wherein each gesture pair is a structured data set including at least a physical gesture and specific data, associated with the physical gesture, for conveyance to another device, wherein the physical gesture is stored as one or more data points telegraphing three-dimensional movement, 
an authentication gesture for authenticating a user, wherein the authentication gesture is associated with particular movement data points;
one or more motion capturing devices configured to 
	measure three-dimensional movement and velocity of the one or more motion capturing devices;
capture, based on the measured movement and velocity, a first plurality of movement data points associated with the measured three-dimensional movement and velocity based on (i) movement direction and the velocity of the one or more motion capturing devices on an x-axis, on a y-axis, and on a z-axis, and (ii) rotational direction and the velocity of the one or more motion capturing devices, wherein the first plurality of movement data points include measurement of movement, rotation and velocity suitable for the identification of a gesture;
a querying module, of the mobile computing device, configured to execute, using the captured first plurality of movement data points associated with the measured three-dimensional movement and velocity, a query on the memory of the mobile computing device and identify a specific gesture pair, from the plurality of gesture pairs stored in the memory, based on a correspondence between the captured first plurality of movement data points and the one or more data points of the physical gesture included in the specific gesture pair;
an authentication module, of the mobile computing device, configured to
receive a second plurality of movement data points for authenticating the user, and

a transmitting device, of the mobile computing device, wherein
the mobile computing device is configured to identify, based on movement direction of the one or more motion capturing devices, at least one directional vector for the gesture that is based on the movement direction of the one or more motion capturing devices on an x-axis, on a y-axis, and on a z-axis, and identify an external computing device that is located at or near the directional vector with respect to the mobile computing device, and
the transmitting device is configured to
establish a communication channel with the external computing device, and
	upon determining that the user us authenticated, electronically transmit a data signal superimposed with the specific data associated with the physical gesture included in the identified specific gesture pair to the external computing device using the established communication channel, wherein the specific data associated with the physical gesture includes transaction details for completing a transaction.
…
15.	(Currently amended) The system of claim 11, wherein
the transaction details include credentials 
the transaction is a payment transaction, and
the external computing device is a point of sale device.
…
18.	(Currently amended) A system for electronically transmitting data based on a physical gesture, comprising:
a memory of a mobile computing device configured to store 
a plurality of gesture data entries, wherein each gesture data entry is a structured data set including at least a gesture identifier and a specific data, associated with the gesture identifier, for conveyance to another device,
an authentication gesture for authenticating a user, wherein the authentication gesture is associated with particular movement data points;
a memory of a wearable computing device configured to store a plurality of gesture pairs, wherein each gesture pair is a structured data set including at least a physical gesture and an associated gesture identifier, wherein the physical gesture is stored as one or more data points telegraphing three-dimensional movement;
one or more motion capturing devices, of the wearable computing device, configured to
	measure three-dimensional movement and velocity of the one or more motion capturing devices, and
capture, based on the measured movement and velocity, a first plurality of movement data points associated with the measured three-dimensional movement and velocity based on (i) movement direction and the velocity of the wearable computing device on an x-axis, on a y-axis, and on a z-axis, and (ii) rotational direction and the 
a querying module, of the wearable computing device, configured to execute, using the captured first plurality of movement data points associated with the measured three-dimensional movement and velocity, a query on the memory of the wearable computing device and identify a specific gesture pair, from the plurality of gesture pairs stored in the memory, based on a correspondence between the captured first plurality of movement data points and the one or more data points of the physical gesture included in the specific gesture pair;
a transmitting device, of the wearable computing device, configured to electronically transmit the associated gesture identifier included in the identified specific gesture pair to a receiving device of the mobile computing device using a first communication channel;
a querying module, of the mobile computing device, configured to execute a query on the memory of the mobile computing device to identify a specific gesture data entry where the gesture identifier included in the specific gesture data entry corresponds to the associated gesture identifier received from the wearable computing device; 
an authentication module, of the mobile computing device, configured to (i) receive a second plurality of movement data points for authenticating the user, and (ii) determine whether the user is authenticated based on a correspondence between the received second plurality of movement data points and the particular movement data 
a transmitting device, of the mobile computing device, wherein 
the mobile computing device is configured to identify, based on the movement direction of the one or more motion capturing devices, at least one directional vector for the gesture that is based on the movement direction of the one or more motion capturing devices on an x-axis, on a y-axis, and on a z-axis, and identify an external computing device that is located at or near the directional vector with respect to the mobile computing device, and
the transmitting device, of the mobile computing device, is configured to
establish a second communication channel with the external computing device, and
electronically transmit, upon determining that the user is authenticated, a data signal superimposed with the specific data associated with the gesture identifier included in the identified specific gesture data entry to the external computing device using the second communication channel, wherein the specific data associated with the gesture identifier includes transaction details for completing a transaction.
…
20.	(Currently amended) The system of claim 18, wherein
the transaction details include credentials 
the transaction is a payment transaction, and
the external computing device is a point of sale device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
     Regarding the prior rejection under 35 U.S.C. 101, claims 1, 3, 5-11, 13 and 15-20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more. 
    The claims recite completing a transaction, which is the abstract concept of methods of organizing human activity because they recite commercial interaction. The abstract idea is integrated into a practical application because additional elements, when considered individually and as a combination, use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The claims present meaningful limitations that use technology to solve a technical problem in the process of completing of a transaction to prevent theft of user information and/or funds associated with a desired transaction. Thus, the limitations of claims 1, 3, 5-11, 13 and 15-20, in combination, integrate the abstract idea into a practical application. 
The nearest prior art of record (Melcher et al. (U.S. 2010/0217685), Verde (U.S. 2015/0379619)) shows the use of gestures at a device.  However, the combination of references fails to show, as recited in the instant claims, the detailed process specifically incorporating utilizing of gesture data for identification of and communication between multiple devices to safely complete a transaction, as follows:  



based on the measured movement and velocity, capturing, by the one or more motion capturing devices, a first plurality of movement data points associated with the measured three-dimensional movement and velocity based on (i) movement direction and the velocity of the one or more motion capturing devices on an x-axis, on a y-axis, and on a z-axis, and (ii) rotational direction and the velocity of the one or more motion capturing devices, wherein the first plurality of movement data points include measurement of movement, rotation and velocity suitable for the identification of a gesture;
using the captured first plurality of movement data points associated with the measured three-dimensional movement and velocity, executing, by a querying module of the mobile computing device, a query on the memory of the mobile computing device and identifying a specific gesture pair, from the plurality of gesture pairs stored in the memory, based on a correspondence between the captured first plurality of movement data points and the one or more data points of the physical gesture included in the specific gesture pair;
receiving, by an authentication module, of the mobile computing device, a second plurality of movement data points for authenticating the user;
determining, by the authentication module, of mobile computing device, whether the user is authenticated based on a correspondence between the received second plurality of movement data points and the particular movement data points associated with the authentication gesture stored in the memory;

identifying, by the mobile computing device, an external computing device that is located at or near the directional vector with respect to the mobile computing device.


       For the reasons above, claims 1, 8, 11 and 18 are deemed allowable.  Claims 3, 5, 6 and 7; claims 9 and 10; claims 13, 15, 16 and 17 and claims 19 and 20 are allowed based on their dependency to allowed claims 1, 8, 11 and 18, respectively.  
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL A SEE/Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696